—Appeal by the defen*474dant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered January 9, 1997, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, there is no reasonable view of the evidence which would support a finding that he was not aware of the risk of death in holding a loaded shotgun with his finger on the trigger in close proximity to the victim to warrant a charge of criminally-negligent homicide as a lesser-included offense of manslaughter in the second degree (see, People v Randolph, 81 NY2d 868, 869; People v Green, 56 NY2d 427, 434; People v Cameron, 244 AD2d 350; People v Ficaro, 233 AD2d 460, 461; People v Stephens, 198 AD2d 245, affd 84 NY2d 990; People v Williams, 192 AD2d 737; People v Jenkins, 176 AD2d 348).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Krausman, Florio and Feuerstein, JJ., concur.